Citation Nr: 0008359	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-02 643	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain.

3.  Entitlement to a compensable evaluation for 
periodontitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In pertinent part, the RO granted 
service connection for lumbar strain and periodontitis, 
assigning a noncompensable rating for each of these 
disabilities, effective from January 1, 1994.  In addition, 
the RO denied service connection for elevated cholesterol 
(hypercholesterolemia).  In a rating decision of October 
1997, the RO assigned a 10 percent rating for lumbar strain, 
effective from January 1, 1994.

The issue of entitlement to an evaluation in excess of 10 
percent for lumbar strain is addressed in the remand at the 
end of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the issues decided herein has been obtained 
by the RO.

2.  The claim for service connection for hypercholesterolemia 
is not plausible.

3.  The veteran has chronic periodontal disease with local 
severe periodontal bone loss in the posterior maxilla.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
hypercholesterolemia.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable rating for the service-
connected periodontitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 
9913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypercholesterolemia

The veteran contends that the hypercholesterolemia should be 
service connected because it occurred and persisted while on 
active duty and it is a condition that needs treatment.  
Service connection is granted for disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

For a direct service connection claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
a determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

A review of the veteran's service medical records indicates 
that no measurement of his cholesterol was undertaken at the 
time of his enlistment.  During active duty, clinical tests 
revealed total cholesterol levels ranging from approximately 
201 to 265.  In 1987, the veteran was placed on the Coronary 
Artery Risk Evaluation program and was treated with low 
cholesterol diet and medication.  Although the veteran's 
total cholesterol level varied from time to time, it 
persisted in the high range throughout the veteran's active 
duty service and thereafter.

VA outpatient treatment records show a cholesterol level of 
257 in July 1994 and 219 in October 1994.  A June 1998 VA 
examination report shows cholesterol levels of 211 and 212.  
A July 1999 VA examination report shows a cholesterol level 
of 217.  It was noted that there were no cutaneous stigmata 
of hypercholesterolemia.  The more recent cholesterol levels 
demonstrate borderline high, rather than high, cholesterol 
level.  It was noted at the July 1999 VA examination that 
there was no apparent coronary disease despite the mild 
fluctuation in cholesterol levels.

Although the medical evidence documents the presence of 
elevated cholesterol levels in service and borderline to 
elevated cholesterol levels subsequent to service, the record 
contains no medical evidence indicating that the elevated 
cholesterol is a disease or injury or a consequence of 
disease or injury.  Therefore, the Board must conclude that 
the veteran's claim of entitlement to service connection for 
hypercholesterolemia is not well grounded.

II.  Evaluation of Periodontitis

Initially, the Board notes that the veteran's claim for a 
compensable rating for periodontitis is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected periodontitis.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Diagnostic Code 9913 provides ratings for loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity.  The rating schedule provides 
that such conditions will be rated as non-compensable where 
the loss of masticatory surface can be restored by suitable 
prosthesis and as 10 percent disabling where the lost 
masticatory surface cannot be restored by suitable prosthesis 
and with all upper and lower teeth on one side missing.  
These ratings do not apply to loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 
9913.

The veteran contends that he is currently under dental care 
for more gum disease and surgery for deep pockets.  However, 
there is no indication that he has any loss of masticatory 
surface that cannot be restored by suitable prosthesis, and 
the evidence does not show that he has loss of all upper or 
lower teeth on one side.  

The service medical records show that the veteran had severe 
periodontal disease in September 1979.  It was further noted 
that X-ray had not changed dramatically since the prior year.  
The retirement examination report dated in December 1993 
notes that the veteran had periodontal disease and was 
treated with surgery in 1993.

A VA outpatient dental record shows that in March 1995 he had 
periodontal disease and was referred for a night mouth guard 
because he ground his teeth.

A June 1998 VA examination revealed local severe periodontal 
bone loss in the posterior maxilla.  His teeth were generally 
in good repair and there was extensive crown and bridge work.  
Pantographic X-ray revealed periodontal bone loss on the 
posterior maxilla.

The report of a VA dental examination conducted in July 1999 
shows that the veteran had multiple dental work for 
periodontitis in June 1996.  He had multiple missing teeth: 
1, 3, 7, 10, 12, 13, 14, 16, 17, 18, 30, 31, and 32.  He had 
generalized gingivitis, slight plaque accumulation and 
evidence of early periodontitis.  There were no soft tissue 
lesions of the palate, buccal mucosa, tongue or floor of his 
mouth.  

After considering the entire evidence of record, the Board 
concludes that the non-compensable disability evaluation was 
properly assigned, as the requirements for a higher 
evaluation have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.150, Diagnostic Code 9913.  

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for hypercholesterolemia is denied.

Entitlement to a compensable evaluation for periodontitis is 
denied.


REMAND

With respect to the veteran's claim for an evaluation in 
excess of 10 percent for lumbar strain, the Board notes that 
the record reflects that the veteran has been found to have 
degenerative disk disease in addition to the service-
connected lumbar strain.  In this regard, the Board notes 
that on the initial VA examination in April 1994, the veteran 
was found to have lumbar strain.  Degenerative disc disease, 
rather than lumbar strain, was diagnosed on VA examination in 
December 1996.  Notwithstanding this, the RO granted a 10 
percent rating for lumbar strain based on the results of the 
December 1996 VA examination.  Lumbar disk disease was also 
diagnosed on VA examination in June 1998, while the diagnosis 
on VA examination in July 1999 was recurrent lumbosacral 
strain with a history of normal X-rays.  The July 1999 
examiner failed to note the stenosis and bulging disks found 
on a VA CT of the lumbar spine in June 1998.  The Board is 
not able to ascertain whether the July 1999 examination was 
performed by a physician or someone less qualified since the 
examiner was simply identified as "staff."  

In any event, the medical evidence of record does not 
adequately distinguish the manifestations of the lumbar 
strain from those of degenerative disk disease.  This is 
significant since service connection for degenerative disk 
disease was denied in a rating decision of June 1999.  To 
date, the veteran has not expressed disagreement with this 
denial.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's service-connected lumbar 
strain.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should specifically 
indicate whether the manifestations 
of the lumbar strain include listing 
of the whole spine to the opposite 
side, positive Goldthwaite's sign, 
loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, 
abnormal mobility on forced motion, 
muscle spasm on extreme forward 
bending and/or loss of lateral spine 
motion, unilateral, in a standing 
position.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the 
extent of any pain.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  To 
the extent possible, the examiner 
should distinguish the 
manifestations of the service-
connected lumbar strain from those 
of any other low back disorder 
present.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder must be 
made available to and reviewed by 
the examining physician.

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
The RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  The RO 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction of if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

